     Case: 4:19-cr-00851-SRC Doc. #: 38 Filed: 04/23/20 Page: 1 of 2 PageID #: 92



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    UNITED STATES OF AMERICA,                        )
                                                     )
          Plaintiff(s),                              )
                                                     )
          vs.                                        )        Case No. 4:19-cr-00851-SRC
                                                     )
    LUKE HIGHTOWER                                   )
         Defendant(s).                               )
                                                     )

                                                    ORDER

         This matter is before the Court on Defendant Luke Hightower’s Motion to Dismiss

Indictment for Lack of Personal and Subject Matter Jurisdiction [Doc. 31] and the United States’

Response [Doc. 32]. Pursuant to 28 U.S.C. § 636(b), the Court referred Hightower’s Motion to

United States Magistrate Judge David D. Noce. Judge Noce held a hearing on Hightower’s

Motion on March 23, 2020.

         On March 25, 2020, Judge Noce filed a Report and Recommendation [Doc. 34],

recommending that Hightower’s Motion be denied. To date, neither Hightower nor his standby

counsel has filed any objections to the Report and Recommendation, and the time to do so has

passed. 1 After careful consideration, and in light of Hightower’s failure to file objections, the

Court adopts and sustains Judge Noce’s thorough reasoning as forth in his Report and

Recommendation [Doc. 34].

         IT IS HEREBY ORDERED that Magistrate Judge David D. Noce’s Report and

Recommendation [Doc. 34] is SUSTAINED, ADOPTED and INCORPORATED herein.



1
 Hightower has filed a separate motion to dismiss raising different grounds than the Motion to Dismiss Indictment
for Lack of Personal and Subject Matter Jurisdiction [Doc. 31]. See Doc. 35. The Court will address that separate
motion to dismiss once it has all submissions it needs to rule.

                                                         1
  Case: 4:19-cr-00851-SRC Doc. #: 38 Filed: 04/23/20 Page: 2 of 2 PageID #: 93



       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss Indictment for Lack

of Personal and Subject Matter Jurisdiction [Doc. 31] is DENIED.


       So Ordered this 23rd of April.
                                           STEPHEN R. CLARK
                                           UNITED STATES DISTRICT JUDGE




                                              2
